Citation Nr: 1742430	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-28 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine for the period from March 4, 2010, to September 2, 2015; and 60 percent thereafter.

2.  Entitlement to an increased initial disability rating in excess of 30 percent for sarcoidosis (claimed as a lung condition with scarring) from March 4, 2010, to September 2, 2015; and 10 percent thereafter.   


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2005 to April 2007.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from two rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  See also rating decision dated in October 2015.  

In a July 7, 2010 rating decision, the RO denied service connection for a lung condition with scarring; and deferred a decision on the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine.  In a subsequent rating decision dated July 28, 2010, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent disability rating effective March 4, 2010.  The Veteran appealed the denial of service connection for a lung condition and the 10 percent disability rating assigned to his service-connected cervical spine disability.  See VA Form-9 dated in September 2013.  

In August 2015, the Board remanded the Veteran's claims to the RO for additional development, to include scheduling him for VA examinations.  

In an October 2015 rating decision, the RO increased the Veteran's cervical spine disability rating from 10 percent to 60 percent effective September 2, 2015.  The RO also granted the Veteran service connection for his lung condition,  recharacterized as sarcoidosis, and assigned a 30 percent disability rating effective March 4 2010 and a 10 percent disability rating effective September 2, 2015.  See also October 2015 supplemental statement of the case.  Thereafter, the RO recertified the claims to the Board for appellate review.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.  


FINDINGS OF FACT

1.  Prior to September 2, 2015, the Veteran's degenerative disc disease of the cervical spine was manifested by functional impairment that more nearly approximated forward flexion to 30 degrees, but not greater than 40 degrees, and a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees. 

2.  Since September 2, 2015, there has been no evidence of record indicating that the Veteran experiences unfavorable ankylosis of the entire spine.

3.  Prior to September 2, 2015, the Veteran's sarcoidosis did not require systemic high-dose corticosteroids for control, and did not have post-bronchodilator studies of FEV-1 of less than 56 percent predicted, and did not experience cardiac failure or pulmonary hypertension.

4.  Since September 2, 2015, the Veteran's sarcoidosis has had post-bronchodilator studies of FEV-1 greater than 57 percent, but less than 70 percent. 


CONCLUSIONS OF LAW

1.  Prior to September 2, 2015, the criteria for a disability rating in excess of 10 percent under either the General Rating Formula for Diseases and Injuries of the Spine or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for a cervical spine disability had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

 2.  Since September 2, 2015, the criteria for a disability rating in excess of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

3.  Prior to September 2, 2015, the criteria for the assignment of a disability rating in excess of 30 percent for service-connected sarcoidosis had not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §3.102 , 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2016).

4.  Since September 2, 2015, the criteria for the assignment of a 30 percent disability rating, but no more, for service-connected sarcoidosis have been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §3.102 , 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


Because the Veteran is challenging the initially assigned disability ratings, the claims have been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Ratings for a Cervical Spine Disability 

The Veteran is seeking an increased initial rating for his service-connected cervical spine degenerative joint disease, which has been evaluated as 10 percent disabling since March 4, 2010 (the date of the Veteran's original claim) to September 2, 2015.  Beginning September 2, 2015, the Veteran's cervical spine disability rating was increased from 10 percent disabling to 60 percent disabling.  In this appeal, the Veteran argues that the assignment of higher disability ratings is warranted.   

Initially, for the record, the Board observes that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion referenced in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  See General Rating Formula, Notes (1) and (2).


In this case, the Veteran's cervical spine disability had been rated pursuant to Diagnostic Code 5243, the code assigned for intervertebral disc syndrome.  Per VA regulations, Diagnostic Code 5243 can be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.   

If evaluating a disability under Diagnostic Code 5243 utilizing the General Rating Formula: 
A 10 percent rating will be assigned upon evidence showing a veteran has forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating will be assigned where there is evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating will be assigned if the evidence shows forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;  

A 40 percent rating will be assigned where there is evidence of unfavorable ankylosis of the entire cervical spine; and 

Lastly, a 100 percent rating is awarded when there is unfavorable ankylosis of the entire spine.

See General Rating Formula (emphasis added).

Turning to the Formula for Rating Intervertebral Disc Syndrome, VA regulations specifically define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Rating Intervertebral Disc Syndrome, Note (1).  Utilizing this Formula: 

A 10 percent rating is awarded for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; 

A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; 

A 40 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and  

A maximum 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

See Formula for Rating Intervertebral Disc Syndrome (emphasis added).

Lastly, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Entitlement to a rating in excess of 10 percent prior to September 2, 2015, 

As set forth above, the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine was deferred in a rating decision dated July 7, 2010.  Later that month, the Veteran was afforded a VA spine examination.  

During his July 2010 VA examination, the Veteran was found to have normal spinal curvatures and no abnormalities of the cervical sacrospinalis.  His range of motion was reported as flexion to 33 degrees, extension to 40 degrees, left lateral flexion to 11 degrees, left lateral rotation to 50 degrees, right lateral flexion to 14 degrees and right lateral rotation to 64 degrees.  Objective pain on active range of motion was noted, but reportedly caused no additional limitation on repetition.  Imaging studies showed mild degenerative changes at C5-6 with mild narrowing of the intervertebral disc space with prevertebral soft tissues within normal limits.  However, no incapacitating episodes of spine disease were noted.  The Veteran was ultimately diagnosed with degenerative disc disease of the cervical spine.  Based upon the Veteran's July 2010 VA examination report, the RO granted the Veteran service connection for his cervical spine condition.  


For evaluation purposes, the RO characterized the Veteran's spine disability as falling under Diagnostic Code 5243 (intervertebral disc syndrome).  See July 2010 rating decision codesheet.  The RO evaluated the Veteran's spine condition based upon range of motion pursuant to the criteria set forth in the General Rating Formula.  Because the Veteran had forward flexion greater than 30 degrees, but not greater than 40 degrees, and a combined range of motion of 212 degrees, he was assigned a 10 percent disability rating.  In light of the July 2010 VA examiner's finding that the Veteran did not experience any incapacitating episodes of spine disease, his cervical spine disability could not be rated under the Formula for Rating Intervertebral Disc Syndrome.  

In terms of an increased evaluation, the Board finds a 20 percent rating under the General Rating Formula is not warranted since the Veteran's forward flexion of the cervical spine was noted to be greater than 30 degrees in his July 2010 VA examination report; and his combined range of motion in the report was noted to be greater than 170 degrees.  In addition, there was no evidence in either the July 2010 VA examination report or the Veteran's post-service medical records dated from 2010 to 2016 that indicate he has experienced muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Therefore, in light of the forgoing, the Board finds that a schedular rating in excess of 10 percent is not warranted for degenerative disc disease of the cervical spine prior to September 2, 2015.  

Entitlement to a rating in excess of 60 percent since September 2, 2015

In response to directives provided by the Board in its August 2015 decision, the Veteran was afforded another VA spine examination in September 2015.  At that time, the Veteran's range of motion was reported as flexion to 15 degrees, extension to zero degrees, left lateral flexion to 5 degrees, left lateral rotation to 30 degrees, right lateral flexion to 5 degrees and right lateral rotation to 30 degrees.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine/degenerative disc disease of the cervical spine, and reported that he had guarding that resulted in an abnormal spinal contour.  See September 2015 VA examination report, pgs. 1-2, 4.  In addition to the foregoing, the examiner diagnosed the Veteran with intervertebral disc syndrome.  Id., p. 7.  In doing so, she  reported that he had episodes of bed rest having a total duration of at least 6 weeks during the previous 12 months.  Id.  In terms of providing documentation that supported her statement regarding the Veteran's need for bed rest, the examiner indicated that she relied upon the medical history as described by the Veteran only, without documentation.  Id.  Based upon this VA examination report, the RO increased the Veteran's cervical spine disability rating from 10 percent to 60 percent (the maximum rating available) effective September 2, 2015 pursuant to the Formula for Rating Intervertebral Disc Syndrome.  See October 2015 rating decision.  

For the record, the Board observes that two VA medical examination reports recently associated with the claims file reflect the examiners' opinions that the Veteran does not, in fact, have intervertebral disc syndrome and therefore does not experience episodes requiring bed rest.  See August 2016 VA examination report, 
p. 7; March 2017 VA examination report, p. 10.  Additionally, the Board's review of the Veteran's post-service medical records dated from 2010 to 2017 has failed to reflect any notes or other documentation supporting the finding that the Veteran has ever been prescribed bed rest by a physician as a result of incapacitating episodes due to his cervical spine disability, much less incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Given the forgoing, the Board seriously questions the appropriateness of the RO's assignment of a 60 percent disability rating for the Veteran's cervical spine disability based upon VA's Formula for Rating Intervertebral Disc Syndrome.  However, the Board does not have the authority in the first instance to reduce a veteran's disability rating even if it is obvious that the disability rating was assigned in error.  This authority lies with the RO.  It is the Board's responsibility to determine whether the Veteran is entitled to a disability rating in excess of the 60 percent already assigned by the RO.   

In terms of VA's disability rating criteria of spine disabilities, the only increased rating available to the Veteran for his cervical spine condition is 100 percent pursuant to the General Rating Formula.  In order to be assigned a 100 percent schedular rating, the evidence must show that the Veteran has unfavorable ankylosis of the entire spine.  Given the Veteran's previous range of motion testing; and range of motion results provided in the VA examination reports of record dated in August 2016 and March 2017, the Board finds that the Veteran does not experience unfavorable ankylosis of the entire spine such that a schedular rating of 100 percent is warranted.  Therefore, the Veteran's claim must be denied. 

In making the above-referenced findings, the Board notes that it has taken into consideration whether the Veteran experiences/has experienced additional loss of range of motion of his cervical spine due to pain or weakness; or if he experiences/has experienced decreased movement, weakened movement, excess fatigability, incoordination, and/or pain on movement because of his cervical spine condition.  In doing so, the Board finds that the VA examination reports of record and post-service medical records in the claims file do not contain sufficient evidence upon which to grant an increase in the Veteran's disability rating because of the above-referenced symptomatology.  

Increased Ratings for Sarcoidosis (previously characterized as a Lung Condition) 

The Veteran's lung disability has been evaluated under Diagnostic Codes 6846-6600.  See 38 C.F.R. § 4.97.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6846 sets forth the rating criteria for sarcoidosis.  Diagnostic Code 6600 provides the rating criteria for chronic bronchitis.  

VA's Schedule for Rating Disabilities provides that sarcoidosis with pulmonary involvement should be evaluated pursuant to Diagnostic Code 6846.  Under Diagnostic Code 6846, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, the active disease or residuals of chronic bronchitis as set forth in Diagnostic Code 6600, or as extra-pulmonary involvement under the specific body system involved.  See 38 C.F.R. § 4.97, Diagnostic Code 6846.  

Under the specific criteria of Diagnostic Code 6846: 

A noncompensable rating will be assigned when the evidence of record shows sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment;  

A 30 percent rating will be assigned upon a showing of sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; 

A 60 percent rating will be assigned when the evidence of record shows sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; and 

Lastly, a 100 percent rating will be assigned when the evidence of record shows sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

See 38 C.F.R. § 4.97, Diagnostic Code 6846 (emphasis added). 

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Evaluations under Diagnostic Code 6600 fall within service-connected disabilities related to the Trachea and Bronchi and utilize different Pulmonary Function Tests in evaluating disabilities.  38 C.F.R. § 4.97.  These tests include Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FEV-1/FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  Under Diagnostic Code 6600:  

A 10 percent rating is assigned for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted; 

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted; 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and 

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy. 

See 38 C.F.R. § 4.97, Diagnostic Code 6600 (emphasis added). 

The above regulatory criteria related to Diagnostic Code 6600 call for the use of Pulmonary Function Test results produced after optimum therapy, such as post-bronchodilator.  See 38 C.F.R. § 4.96(d).  It also requires Pulmonary Function Tests to rate respiratory conditions except in certain situations, such as when the Pulmonary Function Tests are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.  In addition, the criteria direct that post-bronchodilator Pulmonary Function Tests studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Id.  The criteria also provides that when evaluating a disability based on Pulmonary Function Tests, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  Id. 

Entitlement to a rating in excess of 30 percent prior to September 2, 2015

Evidence in the claims file dated prior to September 2, 2015, includes a June 2014 VA respiratory examination report.  At that time, the Veteran was noted as needing chronic low dose or intermittent corticosteroids for his sarcoidosis, in addition to inhalational bronchodilator therapy.  Only pre-bronchodilator Pulmonary Function Test results were provided in the examination report.  These revealed:    

      Pre-bronchodilator:
      FVC:	79% predicted
      FEV-1: 61% predicted
      FEV-1/FVC:	58%
      DLCO: 79% predicted

The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was the FEV-1% predicted.  Given the foregoing evidence, the Veteran was assigned a 30 percent disability rating based upon an FEV-1 pulmonary function test of 56 to 70 percent predicted under Diagnostic Code 6600; and evidence of sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose of corticosteroids pursuant to Diagnostic Code 6846.   
 
In order to be assigned a disability rating in excess of 30 percent, the evidence would need to show that the Veteran had an FEV-1 of 40 to 55 percent predicted or evidence that the Veteran's sarcoidosis with pulmonary involvement required systemic high dose of corticosteroids for control of his condition.  As there is no evidence in the claims file, including in the Veteran's post-service medical records, reflective of the above-referenced symptomatology, the Board must conclude that a schedular rating in excess of 30 percent is not warranted for sarcoidosis prior to September 2, 2015.  

Entitlement to a rating in excess of 10 percent since September 2, 2015

The Veteran was afforded a VA respiratory examination in September 2015.  At that time, it was noted that he did not require the use of oral or parenteral corticosteroid medications to control his lung disorder.  He did, however, require the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  His Pulmonary Function Tests at that time revealed:

      Pre-bronchodilator: 			Post-bronchodilator, if indicated:
      FVC: 82% predicted 		FVC: 83% predicted
      FEV-1: 68% predicted 		FEV-1: 65% predicted
      FEV-1/FVC: 62% 			FEV-1/FVC: 59%
      DLCO: 79% predicted 		DLCO: Not Provided

The examiner indicated that the most accurate pulmonary function test result that reflected the Veteran's level of disability was the DLCO (i.e., DLCO: 79% predicted).  Based upon these examination reports, the RO assigned the Veteran a 10 percent disability rating for his service-connected sarcoidosis on the basis that the lung condition had improved as evidence by the pre-bronchodilator DLCO tests scoring 79% predicted.  See October 2015 rating decision.  

In order to be assigned an increased rating of 30 percent pursuant to Diagnostic Code 6846, the evidence would need to show sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  In order to be assigned a 30 percent rating pursuant to Diagnostic Code 6600, the evidence would need to show an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted depending on the test indicated by the examiner to be the most accurate in reflecting the Veteran's level of disability.   
 
Turning to additional evidence in the record, the Board observes that subsequent to the issuance of the October 2015 rating decision, the Veteran was afforded a VA respiratory examination in May 2016 related to a separate claim.  This examination report reflects that the Veteran required the use of an oral corticosteroid medication, required intermittent courses or bursts of systemic corticosteroids; required daily use of systemic immuno-suppressive medications; in addition to requiring weekly methotrexate and daily plaquenil.  The examiner also noted that the Veteran needed to use daily inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, and daily use of an oral bronchodilator.  The Veteran's Pulmonary Function Tests revealed the following: 

      Pre-bronchodilator: 			Post-bronchodilator, if indicated:
      FVC: Not Provided 			FVC: 67% predicted
      FEV-1: Not Provided 		FEV-1: 60% predicted
      FEV-1/FVC: Not Provided 	FEV-1/FVC: Not Provided
      DLCO: 73% predicted 		DLCO: Not Provided

The examiner indicated that the test result that most accurately reflected the Veteran's level of disability was the FEV-1/FEV (i.e., FEV-1: 60% predicted).  
Based upon this examination report, the Veteran's lung condition should be assigned a 30 percent disability rating pursuant to Diagnostic Code 6600 since his FEV-1 score of 60% predicted falls within the rating criteria range of 56 to 70 percent predicted.  In order to be assigned a disability rating of 60 percent (the next highest rating) under either Diagnostic Code 6600 or 6846, the evidence would need to show that the Veteran had an FEV-1 of 40 to 55 percent predicted or evidence that the Veteran's sarcoidosis with pulmonary involvement required systemic high dose of corticosteroids for control of his condition.  Neither the May 2016 VA examination results, nor any of the Veteran's post-service medical records contained in the claims file, reflect any of the symptomatology necessary for the assignment of a 60 percent schedular rating.  

In addition to the foregoing, the Board observes that the Veteran's claims file contains one additional respiratory conditions examination report that is dated in March 2017.  At that time, the Veteran was noted to require intermittent courses or bursts of systemic cortisteroids reported as 3 times in the previous 12 months; needed daily inhalational bronchodilator therapy; needed daily inhalational anti-inflammatory medication; and needed daily oral bronchodilators.  His Pulmonary Function Test results were: 

      Pre-bronchodilator: 			Post-bronchodilator, if indicated:
      FVC: 91% predicted 		FVC: 87% predicted
      FEV-1: 64% predicted 		FEV-1: 65% predicted
      FEV-1/FVC: 57% 			FEV-1/FVC: 61%
      DLCO: 96% predicted 		DLCO: Not Provided

Unfortunately, the Veteran's medical examiner reported that the Pulmonary Function Test that most accurately reflected the Veteran's level of disability at that time was the FVC (i.e., FVC: 87% predicted).  In order to be assigned a 60 percent disability rating (the next highest rating) under Diagnostic Code 6600, the evidence would need to show an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The FVC Pulmonary Function test is not considered in the rating criteria.   

However, even if the Veteran's other Pulmonary Function Test results were utilized in the analysis of the Veteran's increased ratings claim under Diagnostic Code 6600, neither his pre-bronchodilator or post-bronchodilator results for the FEV-1 test, FEV-1/FCC test or the DLCO test would entitle him to the assignment of a 60 percent disability rating for his lung condition.  Additionally, a disability rating of 60 percent is also not warranted under Diagnostic Code 6846, as the evidence does not show that the Veteran's sarcoidosis with pulmonary involvement requires systemic high dose of corticosteroids for control of his condition.  

Therefore, based upon the foregoing, the Board concludes that the Veteran's service-connected sarcoidosis should be assigned a 30 percent disability rating, but no more, for the entire period of the Veteran's appeal.  

Conclusion 

Therefore, the Board finds in favor of the Veteran's request for an increased rating of 30 percent, but no more, for his service-connected sarcoidosis for the entire duration of his appeal (i.e., since March 4, 2010).  

In regards to the Veteran's request for increased ratings for his cervical spine disability, the Board finds that the preponderance of the evidence is against these claims and therefore they must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's cervical spine claims.  As such, that doctrine is not applicable to that specific claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine from March 4, 2010, to September 2, 2015; and a 60 percent disability rating thereafter, is denied.

An increased initial disability rating in excess of 30 percent from March 4, 2010, to September 2, 2015, for sarcoidosis is denied; however, an increased rating of 30 percent, but no more, for sarcoidosis is granted since September 2, 2015.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


